Per Curiam.
These proceedings were not properly brought. The order to show cause, together with the petition, was not served on any of the registered electors, nor a copy left for him as required by the direction of the court.
One order to show cause was served on the person in charge of the premises, with a mailed notice to each elector of intent to apply to have his name stricken from the rolls of voters. This was not in accord with the directions for service by the court. The petitions, too, are wholly on information and belief, without source or grounds shown. These are, therefore, entirely inadequate to justify striking out names of electors from the registry.
We think that the orders should be affirmed.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
In first proceeding: Order affirmed.
In second proceeding: Order affirmed.